Citation Nr: 0525693	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  05-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, asserted 
as secondary to in-service exposure to sun and herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claim of service connection for skin cancer. 

In May 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing held in 
Washington, DC, before the undersigned Acting Veterans Law 
Judge.  At the proceeding, the undersigned agreed to hold the 
record open for 60 days to provide the veteran the 
opportunity to submit additional evidence to substantiate his 
claim.  On the day of the hearing, as well as within that 60-
day period, the veteran submitted additional pertinent 
evidence, which was accompanied in each instance by a waiver 
of RO consideration.  Accordingly, this evidence will be 
considered by the Board in the adjudication of this appeal.

The Board notes that the newly submitted evidence contains a 
private medical report and audiological findings, dated in 
June 2005, indicating that the veteran has bilateral hearing 
loss that might be related to his period of active duty.  The 
Board interprets the veteran's submission of this evidence as 
an informal claim of service connection for bilateral hearing 
loss.  To date, VA has not addressed whether service 
connection is warranted for this condition, and this issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran asserts that service connection is warranted for 
skin cancer primarily on the basis that he developed the 
disease due to in-service sun exposure while serving in 
Vietnam.  He alternatively contends that service connection 
is warranted on the ground that he has the condition due to 
in-service exposure to herbicides, including Agent Orange.

As noted in the introduction, the veteran has submitted 
evidence accompanied by a waiver of RO consideration, both on 
the date of the hearing and within the 60-day period during 
which the record was held open.  Because a review of this 
evidence reveals that it bears directly and substantially on 
the issue on appeal, and in light of the testimony of the 
veteran and his spouse, and as during the course of this 
appeal the veteran has not been afforded a VA examination 
that addresses the likelihood that his skin cancer is related 
to or had its onset during service, the Board concludes that 
this matter must be remanded for further development and 
adjudication.

In May 2005, the veteran submitted signed May 2005 lay 
statements that were drafted by his spouse and mother; in 
both statements, the affirmants highlighted that the veteran 
has a fair complexion, and reported that when he returned 
from Vietnam, the veteran had darkened, suntanned, skin.  
They further commented that he had a brown spot on his 
shoulder that resulted from a severe sunburn.  The veteran 
also filed a statement prepared by his sister-in-law, a 
nurse, who indicated that the veteran had several skin 
abnormalities that concerned her in areas where the veteran 
stated he had been exposed to sun while serving in Vietnam.  
In addition, he submitted evidence obtained via the Internet 
regarding the link between exposure to the sun and the 
development of melanoma among fair-skinned individuals.

In July 2005, the veteran submitted additional evidence in 
support of his claim.  In a June 2005 report, Dr. J. Liou, a 
private dermatologist, reported that he had previously 
treated the veteran at the dermatology clinic of the 
Fayetteville, North Carolina, VA hospital.  Thereafter he 
opined that, given the veteran's history of sun exposure in 
Vietnam, it was more likely than not that his in-service sun 
exposure while serving there contributed to his development 
of melanoma.  The veteran also filed private records of his 
treatment for skin problems, dated from 1982 to 1997, which 
show that he was diagnosed as having skin cancer in 1982.

During the May 2005 Board hearing, the undersigned observed 
that during the course of this appeal the veteran had not 
been afforded a formal VA examination to assess whether he 
has skin cancer due to his exposure to sun while serving in 
Vietnam.  At the hearing the veteran agreed to report for 
such an examination if the Board determined that further 
medical evidence was required.  In light of the foregoing, 
the Board finds that such an examination is necessary to 
adjudicate this appeal, and concludes that in the examination 
report, the examiner must offer an opinion as to the 
likelihood that the veteran's skin cancer is related to or 
had its onset during service, and specifically, to his 
exposure to sun during service.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004); see also Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  

The Board also notes that the veteran testified he was 
treated at the Fayetteville, North Carolina VA Medical Center 
even prior to May 1997.  He additionally indicated that he 
was treated in the past by Dr. F. Leek, although he explained 
that Dr. Leek had retired.  The Board finds that further 
efforts to obtain outstanding VA and private medical records 
are necessary.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. F. Leek, who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include from Dr. F. Leek, 
which have not been secured previously.  
In any event, the RO should obtain 
treatment records for the veteran from 
the Fayetteville, North Carolina VA 
Medical Center for February 1968 to the 
present.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this, 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of the 
veteran's skin cancer.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's skin cancer is 
etiologically related to service, and 
particularly, to his exposure to sun 
while serving in Vietnam.  In offering 
this opinion, the examiner must comment 
on the June 2005 assessment offered by 
Dr. J. Liou, the lay statements of the 
veteran's spouse and mother, and the 
impression offered by the veteran's 
sister-in-law.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the RO should readjudicate the 
veteran's claim.  

5.  If the benefit sought on appeal is 
not granted in full, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


